DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Request for Continued Examination
	A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 02/18/2021 has been entered.  An action on the RCE follows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noma et al. (US 2008/0277793).
Noma et al. discloses, as shown in Figures, an integrated circuit package comprising:
	a plurality of first dies (85,86) stacked on one another, wherein each of the plurality of first dies has a stepped sidewall; and


Regarding claim 22, Noma et al. discloses the dielectric layer is further disposed between two adjacent first dies [Figures].

Regarding claim 24, Noma et al. discloses each of the plurality of first dies comprises a first semiconductor substrate (2) and a first interconnect structure (4,5,6, 30 and/or 7) over the first semiconductor substrate, and the first interconnect structure is wider than the first semiconductor substrate [Figures].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noma et al. (US 2008/0277793) in view of Lee et al. (US 2013/0078763, of record).
Noma et al. discloses the claimed invention including the packaged as explained in the above rejection.  Noma et al. does not disclose the dielectric layer on the sidewalls of the plurality of first dies is gradually varied from a bottommost first die to a topmost first die.  However, Lee et al. discloses a package comprising a dielectric layer (8) on the sidewalls of the plurality of first dies (10,11,21,31,41) is gradually varied from a bottommost first die to a topmost first die.  Note .

Allowable Subject Matter
Claims 1-16 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Applicant' s claims 1-16 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed integrated circuit package comprising a first die of the at least one first die facing the second die has a bonding via embedded in a first dielectric layer facing the second die, the second die has a bonding pad embedded in a second dielectric layer facing the first die, the bonding pad of the second die is bonded to the bonding via of the first die, and the second dielectric layer of the second die is bonded to the first dielectric layer of the first die, and wherein the first dielectric layer further covers a sidewalls of the at least one first die, in combination with the remaining claimed limitations of claim 1; the claimed integrated packaged comprising at least one first die bonded to the integrated circuit structure at a first side of the at least one first die, wherein a first die of the at least one first die facing the integrated circuit structure has a first bonding pad embedded in a first dielectric layer facing the integrated circuit structure, the integrated circuit structure has a second bonding pad embedded in a second dielectric layer facing the first die, the second bonding pad of the integrated circuit structure is bonded to the first bonding pad of the first die, .

Response to Arguments
Applicant’s arguments with respect to claim(s) 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897